
	
		II
		Calendar No. 631
		110th CONGRESS
		2d Session
		S. 1667
		[Report No. 110–279]
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2007
			Mr. Carper (for himself
			 and Mr. Coburn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			April 7, 2008
			Reported by Mr.
			 Lieberman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To establish a pilot program for the expedited disposal
		  of Federal real property.
	
	
		1.Federal real property
			 disposal pilot program
			(a)In
			 generalChapter 5 of subtitle
			 I of title 40, United States Code, is amended by adding at the end the
			 following:
				
					VIIExpedited
				Disposal of Real Property
						621.Pilot
				program
							(a)The Director of
				the Office of Management and Budget and Budget (in this subchapter referred to
				as the Director) shall conduct a pilot program, to be known as
				the Federal Real Property Disposal Pilot Program, under which
				real property that is not meeting Federal Government needs may be disposed of
				in accordance with this subchapter.
							(b)For purposes of
				this subchapter, the Director shall identify criteria for determining whether
				real property is not meeting Federal Government needs.
							(c)The Federal Real
				Property Disposal Pilot Program shall terminate 5 years after the date of the
				enactment of this subchapter.
							622.Selection of
				real propertiesAgencies will
				recommend candidate disposition properties to the Director for participation in
				the pilot program. The Director, with the concurrence of the head of the
				executive agency concerned and consistent with the criteria established in
				section 621, may then select such candidate properties for participation in the
				pilot program and notify the recommending agency accordingly.
						623.Expedited
				disposal requirements
							(a)For purposes of
				the pilot program, an expedited disposal of a real property is a
				sale of real property for cash that is conducted pursuant to the requirements
				of section 545 of this title.
							(b)Real property sold
				under the pilot program must be sold at not less than the fair market value as
				determined by the Director in consultation with the head of the executive
				agency. Costs associated with disposal may not exceed the fair market value of
				the property unless the Director approves incurring such costs.
							(c)A real property
				may be sold under the pilot program only if the property will generate monetary
				proceeds to the Federal Government, as provided in subsection (b). A disposal
				of real property under the pilot program may not include any exchange, trade,
				transfer, acquisition of like-kind property, or other non-cash transaction as
				part of the disposal.
							(d)Nothing in this
				subchapter shall be construed as terminating or in any way limiting authorities
				that are otherwise available to agencies under other provisions of law to
				dispose of Federal real property, except as provided in subsection (e).
							(e)Any expedited
				disposal of a real property conducted under this section shall not be subject
				to—
								(1)subchapter IV of
				this chapter;
								(2)sections 550 and
				553 of title 40, United States Code;
								(3)section 501 of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411);
								(4)any other
				provision of law authorizing the no-cost conveyance of real property owned by
				the Federal Government; or
								(5)any congressional
				notification requirement other than that in section 545 of this title.
								624.Special rules
				for deposit and use of proceeds from expedited disposals
							(a)Agencies that
				conduct expedited disposals of real properties under this subchapter shall be
				reimbursed from the proceeds for the administrative expenses associated with
				the disposal of such properties. Such amounts will be credited as offsetting
				collections to the account that incurred such expenses, to remain available
				until expended without further appropriations.
							(b)After payment of
				such administrative costs, the balance of the proceeds shall be distributed as
				follows:
								(1)80 percent shall
				be deposited into the Treasury as miscellaneous receipts.
								(2)20 percent shall
				be deposited into the account of the agency that owned the real property and
				initiated the disposal action. Such funds shall be available without further
				appropriation, to remain available for the period of the pilot program, for
				activities related to Federal real property capital improvements and disposal
				activities. Upon termination of the pilot program, any unobligated amounts
				shall be transferred to the general fund of the
				Treasury.
								.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 5 of
			 subtitle I of title 40, United States Code, is amended by inserting after the
			 item relating to section 611 the following:
				
					
						SUBCHAPTER VII—Expedited Disposal of
				Real Property
						Sec. 621. Pilot program.
						Sec. 622. Selection of real
				properties.
						Sec. 623. Expedited disposal
				requirements.
						Sec. 624. Special rules for deposit and
				use of proceeds from expedited
				disposals.
					
					.
			
	
		1.Federal real property
			 disposal pilot program
			(a)In
			 generalChapter 5 of subtitle
			 I of title 40, United States Code, is amended by adding at the end the
			 following:
				
					VIIExpedited Disposal of
				Real Property
						621.DefinitionsIn this subchapter:
							(1)DirectorThe
				term Director means the Director of the Office of Management and
				Budget.
							(2)Expedited disposal of a
				real propertyThe term expedited disposal of a real
				property means a demolition of real property or a sale of real property
				for cash that is conducted under the requirements of section 545.
							(3)Landholding
				agencyThe term landholding agency means a
				landholding agency as defined under section 501(i)(3) of the McKinney-Vento
				Homeless Assistance Act (42 U.S.C. 11411(i)(3)).
							(4)Real property
								(A)In
				generalThe term real property means—
									(i)a parcel of real property
				under the administrative jurisdiction of the Federal Government that is—
										(I)excess;
										(II)surplus;
										(III)underperforming;
				or
										(IV)otherwise not meeting
				the needs of the Federal Government, as determined by the Director; and
										(ii)a building or other
				structure located on real property described under clause (i).
									(B)ExclusionThe
				term real property excludes any parcel of real property or
				building or other structure located on such real property that is to be closed
				or realigned under the Defense Base Closure and Realignment Act of 1990 (part A
				of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note).
								(5)Representative of the
				homelessThe term representative of the homeless
				means a representative of the homeless as defined under section 501(i)(4) of
				the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411(i)(4)).
							622.Pilot program
							(a)The Director of the Office of Management
				and Budget shall conduct a pilot program, to be known as the Federal
				Real Property Disposal Pilot Program, under which real property that is
				not meeting Federal Government needs may be disposed of in accordance with this
				subchapter.
							(b)The Federal Real Property Disposal Pilot
				Program shall terminate 5 years after the date of the enactment of this
				subchapter.
							623.Selection of real
				properties
							(a)Agencies shall recommend candidate
				disposition real properties to the Director for participation in the pilot
				program established under section 622.
							(b)The Director, with the concurrence of the
				head of the executive agency concerned and consistent with the criteria
				established in this subchapter, may then select such candidate real properties
				for participation in the pilot program and notify the recommending agency
				accordingly.
							(c)The Director shall ensure
				that all real properties selected for disposition under this section are listed
				on a website that shall—
								(1)be updated routinely;
				and
								(2)include the functionality
				to allow members of the public, at their option, to receive such updates
				through electronic mail.
								(d)The Secretary of Housing
				and Urban Development shall ensure that efforts are taken to inform
				representatives of the homeless about—
								(1)the pilot program
				established under section 622; and
								(2)the website under
				subsection (c).
								(e)The Secretary of Housing
				and Urban Development shall—
								(1)make available to the
				public upon request all information (other than valuation information),
				regardless of format, in the possession of the Department of Housing and Urban
				Development relating to the properties listed on the website under subsection
				(c), including environmental assessment data; and
								(2)maintain a current list
				of agency contacts for making referrals to inquiries for information relating
				to specific properties.
								624.Suitability
				determination 
							(a)After the Director
				selects the candidate real properties that may participate in the pilot program
				under section 623, the Secretary of Housing and Urban Development shall
				determine whether each such real property is suitable for use to assist the
				homeless.
							(b)The Secretary of Housing and Urban
				Development shall base the suitability determination required under subsection
				(a)—
								(1)on the suitability criteria identified by
				the Secretary of Housing and Urban Development under section 501(a) of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411(a));
								(2)for real properties
				located within a Federal installation, campus, or compound, on whether such
				property can easily be transported to an off-site location; and
								(3)for real properties where
				the predominant use is other than housing, on whether the size of the real
				property is equal to or greater than 100,000 square feet.
								(c)Immediately after a
				determination of suitability is made under this section, the Director shall
				publish, on the website described in section 623(c) the following
				information:
								(1)The address of each such
				real property.
								(2)The result of the
				suitability determination required under subsection (a) for each such real
				property.
								(3)The date on which the
				suitability determination was made.
								625.Unsuitable real
				property
							(a)If a real property is
				determined unsuitable under section 624, such real property may not be disposed
				of or otherwise used for any other purpose for at least 20 days after such
				determination was made.
							(b)(1)Not later than 20 days
				after a real property has been determined unsuitable under section 624 and
				before disposal of the real property in accordance with subsection (d), any
				representative of the homeless may appeal to the Secretary of Housing and Urban
				Development for a secondary review of such determination.
								(2)Not later than 20 days
				after a real property has been determined unsuitable under subsection (b)(3) of
				section 624, the Secretary of Housing and Urban Development shall deem such
				real property suitable notwithstanding the requirements of that subsection if a
				representative of the homeless has produced clear and convincing evidence that
				such property can be utilized for the benefit of the homeless. Any
				determination under this paragraph shall be committed to the unreviewable
				discretion of the Secretary of Housing and Urban Development.
								(c)Not later than 20 days
				after the receipt of any appeal under subsection (b), the Secretary of Housing
				and Urban Development shall respond to such appeal and shall make a final
				suitability determination regarding the real property.
							(d)(1)If at the end of the
				20-day period required under subsection (a), no appeal for review of a
				determination of unsuitability is received by the Secretary of Housing and
				Urban Development, such real property shall be disposed of in accordance with
				section 627.
								(2)If after conducting a
				secondary review of a determination of unsuitability under subsection (b), the
				Secretary of Housing and Urban Development determines that the real property
				remains unsuitable under subsection (c), such real property shall be disposed
				of in accordance with section 627.
								(3)If after conducting a
				secondary review of a determination of unsuitability under subsection (b), the
				Secretary of Housing and Urban Development determines that the real property is
				suitable under subsection (c), such real property shall be treated as suitable
				property for purposes of section 626.
								626.Suitable real
				property
							(a)(1)If a real property is
				determined suitable under section 624 or upon a secondary review under section
				625(d), any representative of the homeless shall have not more than 90 days
				after such determination to submit an application to the Secretary of Health
				and Human Services for the transfer of the real property to that
				representative. If an application cannot be completed within the 90-day period
				due to non-material factors, the Secretary of Health and Human Services, with
				the concurrence of the appropriate landholding agency, may grant reasonable
				extensions.
								(2)If at the end of the time
				period described under paragraph (1), no representative of the homeless has
				submitted an application, such real property shall be disposed of in accordance
				with section 627.
								(b)(1)Not later than 20 days
				after the receipt of any application under subsection (a)(1), the Secretary of
				Health and Human Services shall assess such application and determine whether
				to approve or deny the request for the transfer of the real property to such
				applicant.
								(2)If the application of a
				representative of the homeless is denied by the Secretary of Health and Human
				Services under paragraph (1), such real property shall be disposed of in
				accordance with section 627.
								(3)If the application of a
				representative of the homeless is approved by the Secretary of Health and Human
				Services under paragraph (1), such real property shall be made promptly
				available to that representative by permit or lease, or by deed, as a public
				health use under subsections (a) through (d) of section 550.
								627.Expedited disposal
				requirements
							(a)Real property sold under
				the pilot program established under this subchapter shall be sold at not less
				than the fair market value, as determined by the Director in consultation with
				the head of the executive agency. Costs associated with such disposal may not
				exceed the fair market value of the property unless the Director approves
				incurring such costs.
							(b)A real property may be
				sold under the pilot program established under this subchapter only if the
				property will generate monetary proceeds to the Federal Government, as provided
				in subsection (a). A disposal of real property under the pilot program may not
				include any exchange, trade, transfer, acquisition of like-kind property, or
				other non-cash transaction as part of the disposal.
							(c)Nothing in this
				subchapter shall be construed as terminating or in any way limiting authorities
				that are otherwise available to agencies under other provisions of law to
				dispose of Federal real property, except as provided in subsection (d).
							(d)Any expedited disposal of
				a real property conducted under this subchapter shall not be subject to—
								(1)subchapter IV of this
				chapter;
								(2)sections 550 and 553 of
				this title;
								(3)section 501 of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411);
								(4)any other provision of
				law authorizing the no-cost conveyance of real property owned by the Federal
				Government; or
								(5)any congressional
				notification requirement other than that in section 545.
								628.Special rules for
				deposit and use of proceeds from disposal of real property
							(a)Agencies that conduct the
				disposal of real properties under this subchapter shall be reimbursed from the
				proceeds, if any, from such disposal for the administrative expenses associated
				with such disposal. Such amounts shall be credited as offsetting collections to
				the account that incurred such expenses, to remain available until
				expended.
							(b)(1)After payment of such
				administrative costs, the balance of the proceeds shall be distributed as
				follows:
									(A)80 percent shall be
				deposited into the Treasury as miscellaneous receipts.
									(B)20 percent shall be
				deposited into the account of the agency that owned the real property and
				initiated the disposal action.
									(2)Funds deposited under
				paragraph (1)(B) shall remain available until expended for the period of the
				pilot program, for activities related to Federal real property capital
				improvements and disposal activities. Upon termination of the pilot program,
				any unobligated amounts shall be transferred to the general fund of the
				Treasury.
								629.Limitation on number
				of permissible cash salesThe
				total number of cash sales of real properties to be disposed of under this
				subchapter over the 5-year term of the Federal Real Property Disposal Pilot
				Program shall not exceed 750.
						630.Government
				Accountability Office study
							(a)Not later than 36 months
				after the date of enactment of this subchapter, the Comptroller General of the
				United States shall submit to Congress and make publicly available a study of
				the effectiveness of the pilot program.
							(b)The study described under
				subsection (a) shall include at a minimum—
								(1)recommendations for
				permanent reforms to statutes governing real property disposals and no cost
				conveyances; and
								(2)recommendations for
				improving the permanent process by which Federal properties are made available
				for use by the
				homeless.
								.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 5 of
			 subtitle I of title 40, United States Code, is amended by inserting after the
			 item relating to section 611 the following:
				
					
						SUBCHAPTER VII—Expedited Disposal of Real
				Property
						Sec. 621. Definitions.
						Sec. 622. Pilot program.
						Sec. 623. Selection of real
				properties.
						Sec. 624. Suitability
				determination.
						Sec. 625. Unsuitable real property.
						Sec. 626. Suitable real property.
						Sec. 627. Expedited disposal
				requirements.
						Sec. 628. Special rules for deposit and use of
				proceeds from disposal of real property.
						Sec. 629. Limitation on number of permissible
				cash sales.
						Sec. 630. Government Accountability Office
				study.
					
					.
			
	
		April 7, 2008
		Reported with an amendment
	
